DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 19-20, 29-30 are rejected under 35 U.S.C. 102(a) as being anticipated by Bielenberg (GB-1480688).

Referring to claim 16. Bielenberg discloses “Improvements In Transportable Screening And Grading Appliances”. See Figs. 1-2 and respective portions of the specification. Bielenberg further discloses a mobile mineral material processing station comprising: a mobile platform (1) comprising tracks, wheels, or skids (2); a body supported by or formed by the mobile platform; supported by the body in line, when the station is in a transport configuration: a feed conveyor (5); a screen (6) with multiple layers for separating three or more different fractions of mineral material (See at least PG. 1 L. 88-95); a first exit conveyor (12, 14); a second exit conveyor (11, 13); and a 

Referring to claims 19-20. Bielenberg discloses wherein a base portion of the first exit conveyor and a base portion of the second exit conveyor are located under a discharge end of the screen and wherein the transport orientation of the feed conveyor is parallel with or at most 15 degrees off a ground line of the mobile platform (See at least Figs. 1-2 & at least Pg. 1 L. 97 – Pg. 2 L. 7).

Referring to claim 29. Bielenberg discloses wherein in the compacted configuration, feed conveyor, the screen when mounted to the screen frame and the third exit conveyor are in their respective transport orientations (See at least Pg. 2 L. 93-98). 

Referring to claim 30. Bielenberg discloses wherein the first operation direction is freely adjustable in a first adjustment sector (See at least Pg. 2 L. 119-121). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16-18, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bielenberg (GB-1480688) in view of Andersen et al (WO-2013131145).

Referring to claims 16-18. Bielenberg discloses “Improvements in Transportable Screening And Grading Appliances”. See Figs. 1-2 and respective portions of the specification. Bielenberg further discloses a mobile mineral material processing station comprising: a mobile platform (1) comprising tracks, wheels, or skids (2); a body supported by or formed by the mobile platform; supported by the body in line, when the station is in a transport configuration: a feed conveyor (5); a screen (6) with multiple layers for separating three or more different fractions of mineral material (See at least PG. 1 L. 88-95); a first exit conveyor (12, 14); a second exit conveyor (11, 13); and a third exit conveyor on top of the first exit conveyor and the second exit conveyor (See at 
	
Referring to claims 21-28. Bielenberg discloses the apparatus as described above in detail. Bielenberg further discloses a tilting mechanism configured to tilt the feed conveyor, the screen when mounted to the screen frame and the third exit conveyor from a compacted configuration to an extended operating configuration in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653